Pottle, J.
1. Following the decision in Hopper v. State, 54 Ga. 389, under an indictment for seduction by promise of marriage the accused may be convicted of fornication, if it appear from the evidence tliat lie and the female were both unmarried, even though it be not affirm*93atively alleged in the indictment that the defendant is a single man. It follows that evidence that the accused was unmarried when the act of sexual intercourse was committed is not inadmissible though this fact be not alleged in the indictment. The decisions in Bennett v. State, 103 Ga. 66 (29 S. E. 919, 68 Am. St. Rep. 77), and similar eases hold merely that the proof must show that both of the parties to the criminal act were unmarried, and do not conflict with the present ruling. 2. The evidence was sufficient to authorize the verdict.
Decided April 16, 1912.
Indictment for seduction — conviction of fornication; from Floyd superior court — Judge Maddox. February 17, 1913.
Moses Wright, M. B. Eubanks, for plaintiff in error.
John W. Bale, solicitor general, contra.

Judgment affirmed.